           Case 2:99-cr-00051-MCE Document 413 Filed 08/27/20 Page 1 of 2

1    SHARI RUSK, Bar No. 170313
     Attorney at Law
2    P.O. Box 188945
3    Sacramento, CA 95818
     Telephone: (916) 804-8656
4    Email: rusklaw@att.net

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      No. 2:99-cr-00051-MCE
12                        Plaintiff,                 STIPULATION AND ORDER
                                                     CONTINUING HEARING
13              v.
                                                     Date: August 27, 2020
14    FRANCISCO OLIVERA,                             Time: 9:00 a.m.
15                        Defendant.
16

17             Defendant FRANCISCO OLIVERA, his undersigned counsel and plaintiff,

18   UNITED STATES OF AMERICA, hereby stipulate through their respective attorneys to

19   continue the status conference previously set for August 27, 2020 to October 29, 2020,

20   and that date is available with the Court.

21             The time is necessary to complete research and investigation. The parties further

22   agree that the above reason constitutes good cause to exclude the time until the

23   ////

24   ///

25   ///

26   ///

27   ///

28   ///
                                                    1
       Case 2:99-cr-00051-MCE Document 413 Filed 08/27/20 Page 2 of 2

1    October 29, 2020 status conference. Time should be excluded pursuant to the Speedy
2    Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), for the reasons stated above.
3                                             Respectfully submitted,
4    Dated: June 15, 2020                     /s/ Shari Rusk
                                              Shari Rusk
5                                             Attorney for Defendant
                                              Francisco Olivera
6

7
                                              /s/ Jason Hitt
8                                             Jason Hitt
                                              Assistant United States Attorney
9

10

11                                            ORDER
12         IT IS SO ORDERED.
13   Dated: August 26, 2020
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  2
